DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first distance" and “the second distance”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 8,149,373 B2).
Re claim 1, Chang et al. discloses a device comprising a first substrate (10); a second substrate (20) disposed opposite to the first substrate; and a black matrix (30) disposed between the first substrate and the second substrate, and comprising a plurality of first part (32), wherein one of the plurality of first parts extend along a first direction; and a second part (31) connected to the one of the first parts and extending along a second direction, wherein the second direction is different from the first direction, wherein a thickness of the second part is varied along the second direction (Fig. 4, ref. 33).  Chang et al. does not disclose the device comprising a plurality of scan lines extending along the first direction.
It would have been obvious to one having ordinary skill in the art to employ the device comprising a plurality of scan lines extending along the first direction since scan lines are well known in the art to extend along a transverse direction of a substrate to transmit scanning signals to the TFT.  
Re claim 2, Chang et al. discloses the device wherein the first distance is less than the second distance (Fig. 2, ref. 32, 31).  Neither the first distance nor the second distance is defined, therefore, any measured distance may be less than another measured distance.  
Re claim 3, Chang et al. does not disclose discloses the device wherein a thickness of the one of the plurality of first part is between 1.2 µm to 2.0 µm.
It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the device wherein a thickness of the one of the plurality of first part is between 1.2 µm to 2.0 µm.  The thickness of the black matrix is well known in the art to be determined based on light blocking capabilities while staying relatively thin.  Therefore, determining the thickness of the first part to be between 1.2 µm to 2.0 µm based on light blocking capabilities while staying relatively thin is based on a result effective variable, requiring routine skill in the art.
Re claim 4, Chang et al. does not disclose the device wherein a thickness of the second part is between 0.5 µm and 1.0 µm.
It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the device wherein a thickness of the second part to be between 0.5 µm to 1.0 µm.  The thickness of the black matrix is well known in the art to be determined based on light blocking capabilities while staying relatively thin.  Therefore, determining the thickness of the second part to be between 0.5 µm to 1.0 µm based on light blocking capabilities while staying relatively thin is based on a result effective variable, requiring routine skill in the art.
Re claim 7, Chang et al. discloses the device wherein the second substrate (20) has a first surface closer to the first substrate, the one of the plurality of first parts (321) has a second surface closer to the first surface, and the second part (311) has a third surface closer to the first surface, wherein a vertical distance from the second surface to the first surface is defined as a first distance, a vertical distance from the third surface to the first surface defines a second distance, and the second distance is different from the first distance (Fig. 2). 

Allowable Subject Matter
Claims 5, 6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871